Citation Nr: 0801187	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-31 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether it was appropriate to discontinue the veteran's 
benefits from December 27, 2001 to October 9, 2003 because he 
was a fugitive felon.


WITNESSES AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to May 
1987.

This appeal to the Board of Veterans Appeals (Board) is from 
a December 2004 administrative decision of the regional 
office (RO) that determined it was appropriate to discontinue 
the veteran's Department of Veterans Affairs (VA) benefits 
from December 27, 2001 to October 9, 2003 because he was a 
fugitive felon.


FINDING OF FACT

The evidence does not reflect that the veteran was either 
fleeing to avoid prosecution or custody or confinement after 
conviction for a felonious offense, or attempting to commit a 
felonious offense, or that he was violating a condition of 
probation or parole imposed for commission of a felony, from 
December 27, 2001 to October 9, 2003.


CONCLUSION OF LAW

It is not shown that from December 27, 2001 to October 9, 
2003 the veteran was a fugitive felon.  38 U.S.C.A. § 5313B 
(West 2002); 38 C.F.R. § 3.665(n)(2) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Here, since the Board is granting the veteran's 
claim, there is no need to discuss whether there has been 
compliance with the VCAA because even were the Board to 
assume, for the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  
38 C.F.R. § 20.1102; cf. Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See, too, Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) and Sanders v. Nicholson, 487 F.3d 881 
(2007).

A veteran eligible for compensation benefits may not be paid 
these benefits for any period during which he is a fugitive 
felon.  See 38 U.S.C.A. § 5313B.  The implementing 
regulation, 38 C.F.R. § 3.665(n), provides:

Fugitive Felons:

(1)	Compensation is not payable on behalf of a veteran for 
any period during which he or she is a fugitive felon.  
Compensation or dependency and indemnity compensation (DIC) 
is not payable on behalf of a dependent of a veteran for any 
period during which the veteran or the dependent is a 
fugitive felon.

(2)	For purposes of this section, the term fugitive felon 
means a person who is a fugitive by reason of:  (i) Fleeing 
to avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law.

(3)	For purposes of paragraph (n) of this section, the term 
felony includes a high misdemeanor under the laws of a State 
which characterizes as high misdemeanors offenses that would 
be felony offenses under Federal law.

(4)	For purposes of paragraph (n) of this section, the term 
dependent means a spouse, surviving spouse, child, or 
dependent parent of a veteran.

38 C.F.R. § 3.665(n).



While the term fugitive is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th 
Ed. 2004) defines "fugitive" as a person who flees or 
escapes; a refugee; or as a criminal suspect or a witness in 
a criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred 
fugitive felons from receiving Supplemental Security 
Insurance (SSI) from the Social Security Administration (SSA) 
and food stamps from the Department of Agriculture.  
VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 
'was designed to cut off the means of support that allows 
fugitive felons to continue to flee.'  Id.  The SSA's 
fugitive felon provision is essentially identical to the VA 
provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

Review of the claims file reflects that the RO received 
notice of an outstanding warrant for the veteran from the VA 
Office of the Inspector General (OIG) in December 2002.  The 
warrant had been issued in San Diego, California, in December 
1987.

The RO wrote to the veteran proposing to terminate his 
disability compensation in August 2003.  The proposed 
termination was based on a finding that the outstanding 
warrant was evidence of him being a fugitive felon.

In response, the veteran presented evidence that the warrant 
was rescinded as of October 9, 2003.  His disability 
compensation was restored from that date onwards.

Evidence from the Superior Court of California, County of San 
Diego, also reflects that the veteran was ordered one year 
probation and 50 days of volunteer work.  Fines totaling $200 
were stayed pending successful completion of the volunteer 
work.  

During his May 2004 hearing before a local hearing officer at 
the RO, as well as in written statements, the veteran alleged 
that he was unaware of the felony warrant against him until 
he received notification from VA that his benefits would stop 
unless he could show that he was not a "fugitive felon."  
He said to clear his name he immediately contacted the San 
Diego, California, Sheriff's department and asked if the 
warrant was valid and what he could do to take care of it.  
And he pointed out the charges against him were reduced to a 
misdemeanor and the felony warrant rescinded.  

In a statement received in March 2005, the veteran recalled 
that the transition to civilian life was particularly hard 
for him and he moved from California to Conway, Arkansas, in 
August or September 1987.  He stated that he had lived in 
Conway openly, without thought of "fleeing" or hiding from 
anyone since that time.  

Similarly, in his September 2005 substantive appeal (on VA 
Form 9), the veteran stated that he did not live as a fleeing 
fugitive; rather, he lived openly under his own name, not 
hiding from anyone - not the VA, the military, the court, or 
anyone else.  

As the veteran was not convicted of a felony in this matter 
and has not violated the conditions of a parole or probation, 
the only definition of fugitive felon that may apply to him 
and his situation is the one providing that a fugitive felon 
is a person "fleeing to avoid prosecution" for an offense 
or an attempt to commit an offense that is a felony under the 
laws under the place from which the person flees.  Both the 
controlling statute and the regulation specifically include 
the intentional act of "fleeing to avoid prosecution" as a 
condition of finding fugitive felon status.  And as also 
explained, flight or hiding is necessary to meet the legal 
definition of fugitive.  See Blacks, supra.

To engage in an intentional act of fleeing from prosecution, 
the veteran would first have to know that he was facing 
prosecution.  Here, when the warrant was issued in December 
1987, some fifteen years prior to the December 2002 VA OIG 
notification, the veteran had moved to Conway, Arkansas, was 
living openly under his own name, and was totally unaware of 
the felony warrant that had been issued.  


There is no evidence the warrant was served on him, that 
there was an attempt to serve it on him, or that he was 
otherwise notified of it prior to the August 2003 letter from 
VA.  Further, as soon as he was made aware of the felony 
warrant, he contacted the San Diego Sherriff's office and 
resolved the matter.  

The Board's finding that an individual must have at least 
some knowledge of prosecution before he can be found to be 
fleeing from such is consistent with the interpretation by 
several federal courts of the essentially identical SSA 
fugitive felon provision.  In December 2005, the Second 
Circuit Court of Appeals found that under that statute, in 
order for a person to be fleeing prosecution:

... there must be some evidence that the person knows 
his apprehension is sought.  The statute's use of 
the words "to avoid prosecution" confirms that 
for 'flight' to result in a suspension of benefits, 
it must be undertaken with a specific intent, i.e. 
to avoid prosecution.

Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd. Cir. 2005).

Here, though, as noted, there is no indication the veteran 
knew that his apprehension was sought.  See also Garnes v. 
Barnhardt, 352 F. Supp. 2d 1059, 1066, (N.D. Cal. 2004) and 
Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004) also 
finding that an intent to avoid prosecution was required for 
a fugitive felon finding under the SSA statute.  In both 
decisions, the district court found the SSA's interpretation 
that the mere presence of a warrant was sufficient to 
establish fugitive felon status was in contradiction to the 
underlying statute and regulations applicable to SSA 
benefits.

The Board finds that the same reasoning is applicable in this 
case.  The record does not show the veteran received any 
notice that he was actually going to be prosecuted.  Without 
such notice, there can be no finding that he engaged in the 
intentional act of "fleeing from prosecution."



The Board is not charged with determining whether the veteran 
had engaged in criminal conduct, to precipitate the felony 
warrant, only to determine whether he may be considered a 
"fugitive felon" under the controlling statute and 
regulation.  And it is not shown that, prior to August 2003, 
he was aware of the December 1987 warrant.  Moreover, as soon 
as he was made aware of it, he contacted the San Diego 
Sherriff's office and resolved the matter.  His prompt 
response does not reflect the intentional act of "flight 
from prosecution" necessary to establish fugitive felon 
status.  Consequently, he may not be considered to have been 
a fugitive felon under the controlling statute and regulation 
during the time at issue - from December 27, 2001, to 
October 9, 2003.  Thus, the termination of his VA 
compensation payments during that period was unwarranted, and 
his appeal is therefore granted.


ORDER

The discontinuance of the veteran's VA benefits was improper.


_______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


